Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/259,145 in response to reply filed March 10, 2021. Claims 1-13, 15-18 & 20-22 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pre-Grant Publication 2010/0109006) in view of Terada (Pre-Grant Publication 2015/0249102).
Regarding claim 1, Kobayashi disclose an integrated chip comprising:
a substrate (Fig. 14, 7);
an interconnect structure (11) adjoining the substrate, wherein the interconnect structure comprises a plurality of wires (13b/15b) and a plurality of vias (CH2-4), and wherein the wires and the vias are altematingly stacked;
a pad (17) in the interconnect structure, wherein the wires and the vias are between the pad and the substrate; and
a conductive structure (37/38) extending through the substrate to the pad.
The wires (13b/15b) and vias (CH2-4) define a first conductive column and a second conductive column respectively on opposite sides of the pad when view in cross section (Fig. 14).

Kobayashi does not disclose the pad having a pair of protrusions respectively on the opposite sides when viewed in cross section and wherein the protrusion protrude upward to the first and second conductive columns. However Terada discloses a semiconductor device comprising:
A pad electrode (Fig. 20, PA) wherein wires (M1/M2) and vias (VA) form a first and second conductive column on opposite sides of the pad wherein the pad has a pair of protrusions on opposite side that protrude toward the first and second conductive columns.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the pad having protrusion because it will allow for the pad to maintain electrical contact with the conductive columns after an etching process to expose the a portion of the pad. 

Regarding claim 2 & 3, 
The conductive structure comprises a bond wire (37) and a conductive bump (38) contacting the pad.

Regarding claim 4, Kobayashi further discloses:
wherein the first and second conductive columns adjoin the pad, and wherein conductive structure is between the first and second conductive columns (See Fig. 14).

Regarding claim 7, Kobayashi further discloses:
pixel sensors/area (2) on the substrate, between the substrate and the interconnect structure, wherein the pixel sensors comprise photodetectors (5/Tr1-Tr3) in the substrate, and wherein the wires and the vias define conductive paths extending from the pixel sensors.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pre-Grant Publication 2010/0109006) in view of Terada (Pre-Grant Publication 2015/0249102) as applied to claim 1 (addressed above), and further in view of Lin (Pre-Grant Publication 2013/0032916).
Regarding claim 6, Kobayashi and Terada discloses all of the limitations of claim 1 (addressed above). Neither reference disclose an isolation structure extending into the substrate, between the substrate and the interconnect structure, wherein the isolation structure comprises a dielectric material and has an isolation-structure sidewall, and wherein the isolation-structure sidewall is aligned with the interconnect-
interconnect structure (Fig. 6, 28) further comprises an interconnect dielectric (30) layer having an interconnect-dielectric sidewall, and wherein the integrated chip further comprises: an isolation structure (36) extending into the substrate (26), between the substrate and the interconnect structure, wherein the isolation structure comprises a dielectric material and has an isolation-structure sidewall, and wherein the isolation-structure sidewall is aligned with the interconnect-dielectric sidewall (See Fig. 5) and faces a conductive structure (68).

It would have been obvious to those having ordinary skill in the art at the time of invention to form an isolation structure aligned with the interconnect dielectric sidewall because it will provide isolation between other conductive components on the device to prevent undesired electrical coupling between conductive components.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pre-Grant Publication 2010/0109006) in view of Terada (Pre-Grant Publication 2015/0249102) as applied to claim 1 (addressed above), and further in view of Inoue (Pre-Grant Publication 2020/0168653)
Regarding claims 8-10, Kobayashi and Terada disclose all of the limitations of claims 1 & 16 (addressed above). Neither reference explicitly disclose a second 
A first integrated chip (Fig. 17, 101) including interconnect structure (101c) and a pad (125) and a second integrated chip (102) bonded to the first integrated chip wherein the second chip includes a second substrate (102b) and a second interconnect structure (102a) adjoining the second substrate between the interconnect structure of the first integrated chip and the second substrate, wherein the second interconnect structure comprises a plurality of second wires (144) and a plurality of second vias (142), and wherein the second wires and the second vias are alternatingly stacked; and
a first through substrate via (TSV) (341) extending through the substrate and the interconnect structure to one of the second wires, wherein the TSV (341) is formed around the pad (125) (Fig. 18) therefore a second TSV is extending through the substrate and interconnect to one of the second wires wherein the pad and a conductive structure would be between the first and second TSV. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the second integrated chip bonded to the first integrated chip having TSV from the first chip to the second chip because the second chip will .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-13, 15-18 & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 is allowed because none of the prior art either alone or in combination discloses an integrated chip comprising: a pad overlying and recessed into the passivation layer; a conductive column overlying and contacting the pad, wherein the conductive column extends laterally along a periphery of the pad in a first closed path, and wherein conductive column comprises an alternatingly stack of wires and vias, wherein the alternating stack of wires and vias comprises a first level wire and a second level wire, wherein the first level wire contacts the pad and has a first thickness and wherein the second level wire overlies the first level wire and has a second thickness less than the first thickness, in combination with the other limitation of claim 11. Claims 12-13 & 15 are also allowed based on their dependency from claim 11. 


Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the wires are grouped into multiple wire levels, including a first wire level and a second wire level, wherein the pad protrudes to contact with the first and second conductive columns at the first wire level, and wherein the first wire level has a greater thickness than the second wire level.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818